                                            Case 3:21-cv-05530-JD Document 7 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SERGIO STEVEN VASQUEZ                              Case No. 21-cv-05530-JD
                                         GONZALEZ,
                                   8                    Plaintiff,                          ORDER RE DISMISSAL
                                   9             v.
                                  10
                                         ARTURO HERNANDEZ-MELENDEZ,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner acting pro se, filed a writ of mandamus seeking money damages

                                  14   from the attorney who represented him in his criminal case. Plaintiff was sent a notice that he had

                                  15   not paid the filing fee or submitted a complete application for leave to proceed in forma pauperis

                                  16   (“IFP”). He was provided twenty-eight days to correct these deficiencies. More than twenty-eight

                                  17   days has passed, and plaintiff has not paid the fee, filed a complete application to proceed IFP or

                                  18   otherwise communicated with the Court. The case is DISMISSED without prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 13, 2021

                                  21

                                  22
                                                                                                    JAMES DONATO
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
